DETAILED ACTION
Status of Claims: Claims 1-6 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 5 are allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious “the second access and mobility management function apparatus, which takes over serving the terminal from the first access and mobility management apparatus, being configured to send second policy control function apparatus identifier information of a second policy control function apparatus to the first access and mobility management function apparatus, the second policy control function apparatus is versing the terminal, the first policy control function apparatus served the terminal device before the second policy control function apparatus serves the terminal device” when considering with other claimed limitations in the claims as a whole.
Independent claim 3 is allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious “the first access and mobility management function apparatus being configured to receive second policy control function apparatus identifier information of a second policy control function apparatus from the second access and mobility management function apparatus which takes over serving the terminal from the first 
Dependent claims 2, 4, and 6 are allowed based on the virtue of their dependency on the allowed base claims 1, 3, and 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476